DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III, FIG. 5, and claims 1-5, 8-15, and 17-19 in the reply filed on 06/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-7, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “an encapsulant filling the lead- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claims 1 and 13, “A coil electronic component:” is interpreted as “A coil electronic component, comprising:” in line 1, respectively.
Regarding claim 1, Applicant should clarify what’s intended by “the slit is exposed in a direction toward the external electrode and in a direction away from the at least one surface of the support substrate on which the lead-out pattern is disposed, and is not connected to the support substrate.” For examination purpose, the examiner interprets that L-shaped or step- shaped lead-out pattern meets the limitation in question. 
Regarding claims 4 and 15, it’s not clear what’s intended by “an encapsulant filling the lead-out pattern and the slit is in contact with the external electrode.” For examination purpose, the examiner interprets that the encapsulant fills the slit of the lead-out portion and the lead-out portion is in contact with the electrode. In addition, Applicant also needs to clarify if the “an encapsulant” is refers to “an encapsulant” in claims 1 and 13, respectively.
Regarding claim 13, it’s not clear what’s intended by “wherein the lead-out pattern includes a cut-out portion recessed from a side surface thereof facing the external electrode and from an upper surface thereof opposing the at least one surface of the support substrate, such that a center of a corner edge of the lead-out pattern, which is in contact with the external electrode and is away from the support substrate, is indented.” The originally filed specification does not clearly explain the elements “center of the corner edge” and the “indented” portion. The examiner interprets the step-shaped or L-shaped lead pattern of Jeong would provide the limitation in question.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. PG. Pub. No. 2016/0172103 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Jeong et al., hereinafter referred to as “Jeong,” teaches a coil electronic component 100 (FIGs. 1-3) [comprising]: 
a support substrate 20; 
a coil pattern 41 and or 42 disposed on at least one surface (upper and or lower surface) of the support substrate; 
a lead-out pattern 46 and or 47 disposed on the at least one surface of the support substrate to be connected to the coil pattern; 
an encapsulant 50 encapsulating at least a portion of the support substrate, the coil pattern, and the lead-out pattern; and 
an external electrode 81 and or 82 disposed on an external surface of the encapsulant to be electrically connected to the lead-out pattern, 
wherein the lead-out pattern includes a slit (step-shaped or L-shaped portion) disposed on a side surface (surface closer to electrode) thereof facing the external electrode, and 
the slit is exposed in a direction toward the external electrode and in a direction away from the at least one surface of the support substrate on which the lead-out pattern is disposed, and is not connected to the support substrate (paras. [0041], and [0049]). 
With respect to claims 2 and 14, Jeong teaches the coil electronic component of claims 1 and 13, respectively, wherein the encapsulant fills the slit (para. [0049]). 
With respect to claim 3, Jeong teaches the coil electronic component of claim 2, wherein the encapsulant filling the slit includes a magnetic material (para. [0049]). 
With respect to claims 4 and 15, best understood in view of 35 USC 112(b) rejection, Jeong teaches the coil electronic component of claims 2 and 14 respectively, wherein an encapsulant filling the lead-out pattern and the slit is in contact with the external electrode (para. [0049]). 
With respect to claim 5, Jeong teaches the coil electronic component of claim 4, wherein bonding force between the encapsulant, filling the slit, and the external electrode is greater than bonding force between the lead-out pattern and the external electrode (para. [0049]). The originally filed specification appears to suggest the claimed bonding relationship is made possible by the slit formed on the lead-out part. Jeong discloses the claimed physical structure. Therefore, Jeong would have the features of claim 5. 
With respect to claim 12, Jeong teaches the coil electronic component of claim 1, wherein the lead-out pattern has a width greater than a width of the coil pattern (para. [0049]). 
With respect to claim 13, best understood in view of 35 USC 112(b) rejection, Jeong teaches a coil electronic component 100 (FIGs. 1-3) [comprising]: 
a support substrate 20; 
a coil pattern 41 and or 42 disposed on at least one surface (upper or lower substrate) of the support substrate in a stacking direction; 
a lead-out pattern 46 and or 47 disposed on the at least one surface of the support substrate in the stacking direction to be connected to the coil pattern; 
an encapsulant 50 encapsulating at least a portion of the support substrate, the coil pattern, and the lead-out pattern; and 

wherein the lead-out pattern includes a cut-out portion (step-shaped or L-shaped portion) recessed from a side surface (surface closer to electrode) thereof facing the external electrode and from an upper surface (top surface) thereof opposing the at least one surface of the support substrate, such that a center of a corner edge of the lead-out pattern, which is in contact with the external electrode and is away from the support substrate, is indented, and 
a bottom inner surface (lower surface) of the cut-out portion is spaced apart from the at least one surface of the support substrate in the stacking direction (paras. [0041], and [0049]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, as applied to claim 1 above, in view of Kawarai (U.S. PG. Pub. No. 2010/0001823 A1).
With respect to claims 8 and 17, Jeong teaches the coil electronic component of claims 1 and 13, respectively. Jeong does not expressly teach the lead-out pattern further includes an anchor portion having a shape penetrating a region between the slit and the support substrate. 
Kawarai teaches a coil electronic component (e.g. Fig. 4), wherein the lead-out pattern 23A-23D further includes an anchor portion 23h having a shape penetrating a region between the slit and the support substrate 21 (para. [0055]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the anchor portion as taught by Kawarai to the coil electronic component of Jeong to improve mechanical stability.
With respect to claim 9, Jeong in view of Kawarai teaches the coil electronic component of claim 8, respectively, wherein the encapsulant fills the anchor portion of the lead-out pattern (Jeong, para. [0049], Kawarai, para. [0055]). 
With respect to claims 10 and 18, Jeong teaches the coil electronic component of claims 8 and 17, respectively, wherein the anchor portion of the lead-out pattern is provided in plural (Jeong, para. [0049], Kawarai, para. [0055]). 
With respect to claims 11 and 19, Jeong teaches the coil electronic component of claims 8 and 17, respectively, wherein the anchor portion of the lead-out pattern is connected to the support substrate (Jeong, para. [0049], Kawarai, para. [0055]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837